NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                BYRON J. PARKER,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7150
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in 09-4105, Judge Robert N. Davis.
              __________________________

              Decided: December 9, 2011
             ___________________________

   BYRON J. PARKER, of Pensacola, Florida, pro se.

    CHRISTOPHER L. KRAFCHEK, Trial Attorney, Commer-
cial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and BRIAN M. SIMKIN,
Assistant Director. Of counsel on the brief was MICHAEL
J. TIMINSKI, Deputy Assistant General Counsel, United
PARKER   v. DVA                                            2


States Department of Veterans Affairs, of Washington,
DC.
             __________________________

     Before DYK, PROST, and MOORE, Circuit Judges.
PER CURIAM.
    Byron Parker (“Parker”) appeals a U.S. Court of Ap-
peals for Veterans Claims (“Veterans Court”) decision,
Parker v. Shinseki, No. 09-4105 (Vet. App. Mar. 29, 2011).
The Veterans Court affirmed a July 7, 2009, Board of
Veterans’ Appeals (“Board”) decision, which held that
Parker had not submitted new and material evidence to
show that his bad-conduct discharge was not a bar to
Department of Veterans Affairs (“VA”) benefits. We
dismiss.
                       BACKGROUND
    Parker served on active duty in the Air Force from
February 1985 to October 1990. In December 1988,
Parker struck a police officer during arrest for possession
of marijuana and cocaine. Parker pled guilty in his court-
martial proceedings to possession and use of marijuana
and cocaine, resisting arrest, and striking a police officer.
In October 1990, he was sentenced to a reduction in
paygrade, confinement for 18 months, and a bad-conduct
discharge.
    Parker submitted a claim for VA disability benefits in
January 1991. In August 1991, a VA regional office
(“RO”) determined that Parker was barred from benefits
due to his bad-conduct discharge. The Board affirmed
this decision in August 1994. Parker did not appeal this
decision.
    In June 2005, Parker sought to reopen his claim but
did not submit any new evidence, so the RO denied his
3                                             PARKER   v. DVA


request to reopen his claim in September 2005. Parker
appealed this decision to the Board, and he submitted
new evidence to the Board along with this appeal. In July
2009, the Board declined to reopen Parker’s claim after
determining that the new evidence was cumulative of
testimony already in the record or was immaterial to his
bad-conduct discharge. The Veterans Court affirmed,
holding that this decision was not clearly erroneous.
Parker v. Shinseki, No. 09-4105 (Vet. App. Mar. 29, 2011).
Parker timely appealed to this court.
                       DISCUSSION
    Under 38 U.S.C. § 7292(c), our jurisdiction to review
Veterans Court decisions is limited to “challenge[s] to the
validity of any statute or regulation or any interpretation
thereof.” We may not review “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case” unless the appeal
“presents a constitutional issue.” Id. § 7292(d)(2); see
Guillory v. Shinseki, 603 F.3d 981, 987 (Fed. Cir. 2010).
    A veteran discharged “by reason of the sentence of a
general court-martial” is not entitled to VA benefits
unless “at the time of the commission of [the] offense . . .
that person was insane.” 38 U.S.C. § 5303(a)-(b). Be-
cause Parker did not appeal the Board’s 1994 denial of
benefits, absent clear and unmistakable error, his claim
could be reopened only “[i]f new and material evidence is
presented or secured.” 38 U.S.C. § 5108. VA regulations
state that “[n]ew and material evidence can be neither
cumulative nor redundant of the evidence of record . . .
and must raise a reasonable possibility of substantiating
a claim.” 38 C.F.R. § 3.156(a).
    Parker does not challenge the validity or interpreta-
tion of the applicable statutes and regulations. The only
issue before the Veterans Court was whether Parker had
PARKER   v. DVA                                       4


submitted new and material evidence during the 2009
Board proceeding. Parker appears to argue that he
submitted new and material evidence both concerning the
validity of the court-martial proceeding and his sanity.
The Board’s determination that the new evidence was
cumulative and immaterial is a factual issue outside the
scope of our review. See 38 U.S.C. § 7292(d)(2). This
court is without jurisdiction.
                         COSTS
   No costs.